To compel respondents to levy in the tax roll for 1868, such sums as are required to pay principal and interest on certain county bonds alleged to have been lent to the towns upon the condition, afterwards sanctioned by the legislature, that the towns-should have the amount apportioned to them as their share of' county taxes. •
The court held, that “technically the writ cannot issue precisely as prayed, inasmuch as the roll for 1868 has run out. The law, however, seems to contemplate that a special roll may be made for the collection of these taxes. But we have thought it best under all the circumstances, not to require this unusual step to be taken, but to leave the matter to be provided for in the taxes, of 1869. We shall, therefore, suspend action on the writ at present, without costs to either party, leaving the proceedings, open, and not dismissing them.”